Citation Nr: 1310208	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992 and from November 2001 to November 2002.  The Veteran also had several periods of unverified service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection and awarded a noncompensable (0 percent) rating for bilateral pes planus with plantar fasciitis, effective November 9, 2002.  By a July 2005 supplemental statement of the case (SSOC), the RO increased the disability rating from 0 to 10 percent, effective the date of service connection.  Because a disability rating of 10 percent does not represent the maximum rating available for the disability on appeal, the propriety of the initial rating remains an issue for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before a Veteran's Law Judge (VLJ) at a Travel Board hearing in August 2007.  A transcript of this hearing is associated with the claims file. 

In a February 2009 decision, the Board denied the Veteran's claim. The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision and remanded the claim to the Board for readjudication in accordance with the Court's decision. 

In March 2012, the appeal was remanded for further development.  It has been returned to the Board for further appellate action.

The VLJ who conducted the Veteran's August 2007 Board hearing was subsequently designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  In December 2012, the Board sent the Veteran a letter advising him that his case was being reassigned to a different VLJ, that he had a right to a hearing before the VLJ who adjudicated his appeal.  In the letter, the Veteran was requested to inform VA if he wished to have another VA hearing, and informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  As no response has been received from the Veteran, the Board will proceed with adjudication of the appeal.  The undersigned has reviewed the transcript.   


FINDINGS OF FACT

1.  Since the November 9, 2002, date of service connection, the Veteran's bilateral foot disability has been primarily manifested by mild pes planus with decreased arch height on weight-bearing, pain exacerbated by standing and walking, tenderness in the heels and plantar aspects of the feet, some pronation of the right foot, weight-bearing falling over or medial to the great toe in the right foot, and continuous orthotics treatment with limited success, resulting in functional impairment including slight limitations with walking, running, standing, jumping, and performing high-impact activities with the feet.

2.  Such disability most closely approximates moderate bilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet.

3.  At no point has the Veteran's disability approximated either severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or moderate foot injury, of either foot.




CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral plantar pes planus with plantar fasciitis is rated under Diagnostic Code (DC) 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

By way of history, private treatment records from SCW and Dr. P., dated from August 2001 to November 2001, show the Veteran's complaints and/or treatment for pain and tenderness in both heels.  The diagnoses include bilateral plantar fasciitis, flexor tendonitis, and posterior tibial tendonitis.  The records also show the Veteran being prescribed orthotics. 

When examined in August 2001 by SCW, the feet were tender to palpation in the medial-plantar and plantar aspects of both heels, over the abductor hallucis muscle area, in the Tibialis posterior tendon, in the flexor hallucis longus, in the plantar fascia, and in the sinus tarsi regions.  The Veteran also had increased local skin temperature in the feet, his gait was guarded, and he had over pronation through the stance phase.  However, he had no restriction in range of motion.  X-rays were negative for bone spur or a tarsal condition. 

At the October 2003 VA examination, the Veteran reported a 16-year history of bilateral foot pain.  He reported problems with foot pain with standing and walking.  He also reported that he wore orthotics.  He stated that he was employed but did not have functional impairment or lost time from work due to the service-connected disability. 

On examination, there was mild tenderness in the plantar fasciae.  There was no evidence of clubbing, cyanosis or edema.  It was opined that the Veteran had "mild" flat feet deformities.  However, the Veteran was in no apparent distress.  He walked with a normal gait.  The non-weight-bearing alignment of the achilles tendon was good.  The weight-bearing alignment of the achilles tendon was fair, but could be corrected by manipulation, which did not cause pain.  There was no evidence of tenderness in the metatarsal heads, high-arch deformity, claw-foot deformity, Morton's neuroma, hallux valgus, hallux rigidus, or hammertoe deformity.  The feet showed no evidence of abnormal weight-bearing.  X-rays showed pes planus bilaterally, with no other abnormalities noted.  The diagnoses included "mild" pes planus and plantar fasciitis, bilaterally, and evidence of "mild" plantar fascial tenderness.  It was opined that the Veteran's only functional limitations were that he should avoid walking over uneven ground or jumping. 

During a February 2004 consultation by Dr. W., the Veteran once again complained of painful heels.  Musculoskeletal examination showed bilateral pes planus.  He demonstrated "pain 1/4 medial calcaneal tuberosity."  He had greater than 10 degrees of dorsiflexion of the ankle with subtalar joint held in neutral position.  Range of motion was full and free without crepitus.  He did not have any gross deformities.  As to his gait, he had mild arch lowering with heel eversion bilaterally.  He did not have early heel off.  Skin texture, turgor, and elasticity were within normal limits.  Neurological examination was normal.  The diagnosis was plantar fasciitis. 

On March 2005 VA examination, the Veteran complained of foot pain predominantly over mid and proximal plantar aspect.  He also complained that, with standing and walking, he had fatigue and increased pain.  However, he denied having problems with weakness, stiffness, or swelling.  He also reported that, while he had seen multiple physicians over the years and had used orthotics, he had not had significant improvement.  The Veteran further reported that he lost a few days in the past year from work due to doctor appointments associated with his foot problems. 

On examination, the Veteran was wearing bilateral shoe inserts.  The feet had bilateral pes planus with "slight" tenderness over the proximal plantar aspect bilaterally.  It was opined that the Veteran would have "slight" limitations with prolonged standing and walking.  Otherwise, he did not appear in acute distress.  The lower extremities did not show signs of abnormal weight-bearing, callosities, corns, break-down, or unusual shoe wear.  The feet had no evidence of edema, disturbed circulation, weakness, muscle atrophy, painful motion, hallux valgus, hallux rigidus, hammertoes, claw-toes, or Morton's metatarsalgia.  The Achilles tendons had good alignment.  Gait and posture were normal.  X-rays showed flattening of the arches bilaterally indicating pes planus.  The diagnosis was ". . . history . . . consistent with plantar fasciitis and on exam also has bilateral pes planus along with tenderness related to plantar fasciitis . . . [H]e has limitation with lifting and carrying heavy weight and prolonged standing and walking." 

The report of a February 2007 VA examination reflects that the Veteran complained of chronic pain in the heels and the medial aspect of the mid and forefoot which was made worse by standing.  He also complained his feet prevented him from being able to perform any prolonged high-impact activity as well as from walking or standing for long periods of time.  The Veteran reported that while he treated his feet with orthotics, he did not treat it with any medications.  He denied having problems with weakness, stiffness, swelling, or fatigue. 

On examination, the Veteran was wearing orthotics.  There was tenderness to palpation of the bilateral mid plantar surface and the heels.  It was opined that the Veteran had bilateral flatfeet.  On the right, the Veteran also had hallux valgus, with angulation of the first metatarsophalangeal joint at 25 degrees.  Otherwise, examination of the feet revealed no evidence of hallux rigidus, painful motion, edema, disturbed circulation, weakness, muscle atrophy, valgus, foot malalignment, claw foot, or drop forefoot.  Gait and posture were normal.  The achilles tendons had good alignment.  There was inward rotation of the superior portion of the heel and medial tilting of the upper border of the talus with mild pronation.  Dorsiflexion and palpation of the toes did not produce pain.  Dorsiflexion of the ankle was not limited.  There were no hammertoes.  It was noted that the Veteran did "not appear to have limited function for standing or walking."  Foot X-rays, with weight-bearing, showed pes planus.  The diagnoses were bilateral pes planus and plantar fasciitis.  It was opined that the Veteran had mild pes planus with tenderness to palpation of the bilateral plantar surface, consistent with plantar fasciitis.  He was also noted to have had mild hallux valgus involving the right great toe.  As to the foot condition, the Veteran was noted to have been limited in running and performing other high-impact activities, as well as in wearing tight shoes. 

During his August 2007 Board hearing, the Veteran testified that he wore orthotics daily, most often in his work shoes, and that he worked for Customs and Border Protection as a Customs Officer, where he was always on his feet and had to run occasionally.  He testified that he constantly shifted during work, as he was always on his feet, that he walked on the outside of his foot due to the pain caused by his flatfeet, and that he went through a lot of shoes.  He also testified that the saw a doctor every six months to a year for his feet, that he did not take any medication, but that his pain was 10 out of 10 after a day's work or whenever he was on his feet, which he was almost all of the time.  He further testified that he did not take over the counter medications because he did not was not to get hooked on any pain medication, and that his feet condition affected his life outside work because he could not be as active as he would like, such as staying away from sports.

VA treatment records dated from August 2009 to July 2010 reflect that the Veteran had pes planus and was treated with orthotics.  In June 2009, examination of the feet showed tenderness to palpation in middle of the plantar aspect of each foot and flatfeet, but no erythema or edema.  In August 2009 he was noted to have had no edema of the extremities, but to have had bilateral foot pronation with pes planus; he was noted to have ambulated with a symmetrical gait without antalgia.  In March 2010, the Veteran was noted to have had no edema of the extremities.

The report of a May 2012 VA examination reflects that the Veteran reported being unable to endure prolonged standing without his feet bothering him.  He described a fatigue and tingling sensation, and stated that often had to shift the balance of his weight when his symptoms became more pronounced.  He stated that he was issued orthotics by VA in September 2009 and wore them for two and a half years without any significant improvement and that, as a result, he bought shoes with built in orthotics one month before but had not noticed any significant difference with those either.  It was noted by the examiner that, despite the Veteran's reported ongoing discomfort, he had not sought evaluation from a podiatrist in seven years.   It was noted that the Veteran had pain on use of his feet, accentuated on use, but no pain on manipulation of the feet.  There was no indication of swelling on use, characteristic calluses or any calluses caused by the flatfoot condition, and no extreme tenderness of the planter surface of either foot.  It was noted that symptoms were not relieved by arch supports, built up shoes, or orthotics.  There was decreased longitudinal arch height on weight-bearing of both feet but no objective evidence of marked deformity of the foot (pronation, abduction, etc.), and no marked pronation of the foot.  It was noted that weight-bearing line fell over or medial to the great toe in the right foot but not the left, and that there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was no inward bowing of the achilles tendon, and no marked inward displacement and severe spasm of the achilles tendon on manipulation.  It was noted that there was no tenderness to palpation of either foot, including either heel, sole, arch, or dorsal or plantar surfaces, and that the Veteran did not use any assistive devices as a normal mode of locomotion.  It was further noted that X-rays showed no traumatic arthritis, but showed decrease in the arch of the plantar aspect of each foot, which was suggestive of flatfoot.  The examiner stated that the Veteran's flatfoot condition did not impact his ability to work, and that there was no clinical evidence of plantar fasciitis on examination at that time.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a higher initial rating for the Veteran's service-connected bilateral pes planus with plantar fasciitis must be denied. 

The record reflects that, since the November 9, 2002, date of service connection, the Veteran's bilateral foot disability has been primarily manifested by mild pes planus with decreased arch height on weight-bearing, pain exacerbated by standing and walking, tenderness in the heels and plantar aspects of the feet, some pronation of the right foot, weight-bearing falling over or medial to the great toe in the right foot, and continuous orthotics treatment with limited success.  Such disability has resulted in functional impairment including slight limitations with walking, running, standing, jumping, and performing high-impact activities with the feet.  The Board finds that such disability most closely approximates "moderate" bilateral flatfoot, and the criteria for a 10 percent rating under DC 5276.

The record has at no point reflected the criteria for a rating higher than 10 percent.  The Veteran's bilateral foot disability has not approximated "severe" flatfoot of either foot.  While some pronation of the right foot was noted on May 2012 VA examination, there has never been any objective evidence of marked deformity of either foot; on the same May 2012 VA examination, there was specifically noted not to have been any objective evidence of marked deformity of the foot (pronation, abjection, etc.).  While some pain on manipulation and use has been noted in the record, it has not been a more severe, "accentuated" pain, and has rather been characterized as mild or slight; pain on manipulation and use of the feet is explicitly contemplated in the criteria for a 10 percent rating under DC 5276.  Furthermore, there has consistently been noted not to be swelling or callosities of the feet present, and neither inward displacement nor severe spasm of the tendo achilles has ever been noted.

The Board has considered the criteria of Deluca, including any additional functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors.  The Board has also considered whether separate disability ratings for each foot are warranted under DC 5284.  However, given the evidence of record, the Board finds that, even considering such factors, neither a rating greater than 10 percent under DC 5276 nor separate, compensable ratings under DC 5284 is warranted in this case.

The record reflects that the Veteran's disability has been manifested by mild pes planus with decreased arch height on weight-bearing, pain exacerbated by standing and walking, and tenderness in the heels and plantar aspects of the feet.  The Board notes the Veteran's assertions during his August 2007 Board hearing that that his pain was 10 out of 10 after a day's work or whenever he was no his feet, which was almost all of the time.  However, the evidence of record reflects that the Veteran's bilateral foot disability has not been of the nature or severity of "severe" flatfoot under DC 5276, or "moderate" foot injury under DC 5284, of either foot.  

Initially, the Board recognizes the Veteran's assertions regarding his foot pain and functional disability.  The Veteran is competent to report matters within their own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran asserted that his bilateral foot disability or resulting pain was so severe as to be "10" out of "10" after a day's work or whenever he was on his feet, the Board does not find such testimony to be credible.  During the hearing, the Veteran testified that he worked as a Customs Officer, where he was always on his feet and had to run occasionally, and that he did not take any medication for his feet, and was only treated with orthotics.  Such testimony is contradictory with his statement that his foot pain was 10 out of 10 when on his feet and for other reasons cited within this decision. 

Furthermore, the objective medical evidence of record does not reflect bilateral foot disability warranting a higher rating than 10 percent.  

While the Veteran has been noted to have had bilateral flatfoot deformity and pain with use of his feet, with varying reports of tenderness to various aspects of his feet, such deformity and pain have consistently been considered to have been "mild" or "slight."  

For example, on an October 2003 VA examination, it was opined that the Veteran had "mild" flat feet deformities, and diagnoses included "mild" pes planus and plantar fasciitis, bilaterally, and evidence of "mild" plantar fascial tenderness.  

In another example, on March 2005 VA examination, the feet were noted to have had "slight" tenderness over the proximal plantar aspect bilaterally, and was opined that the Veteran would have "slight" limitations with prolonged standing and walking.  On February 2007 VA examination, it was noted that the Veteran did "not appear to have limited function for standing or walking," and that the Veteran had "mild" pes planus with tenderness to palpation of the bilateral plantar surface, consistent with plantar fasciitis.

Furthermore, the objective findings on examination do not reflect disability approximating either "severe" bilateral flatfoot or "moderate" or greater foot injury of either foot.  In October 2003, the feet showed no evidence of abnormal weight-bearing.  In March 2005, the lower extremities showed no signs of abnormal weight-bearing, callosities, corns, break-down, or unusual shoe wear.  In May 2012, it was noted that the Veteran had pain on use of his feet, accentuated on use, but no pain on manipulation of the feet, and no tenderness to palpation of either foot, including either heel, sole, arch, or dorsal or plantar surfaces.  Also, as noted by the VA examiner in May 2012 at that time, despite the Veteran's reported ongoing discomfort, he had not sought evaluation from a podiatrist in seven years.

Range of motion of the feet and ankle have consistently been noted to be full and without limitation and, despite the Veteran's reports in May 2012 of fatigue in his feet, weakness, atrophy or fatigue of the feet have not been observed on objective medical examination, and have consistently been noted not to be present.  Furthermore, while in August 2001 the Veteran's gait was noted to have been guarded, since the November 9, 2002, date of service connection he has consistently been noted to walk with a normal gait, including in October 2003, March 2005, February 2007, and August 2009.  Also, despite the Veteran's complaints, the record reflects that he has consistently been treated with orthotics only, and no medication of any sort.  X-rays of the feet, moreover, have consistently shown only mild flatfoot, and no other abnormalities.

Such facts are found by the Board to outweigh the Veteran's contentions regarding pain in a "10" out of "10"  scale.  Without taking into consideration the Veteran's pain, there would be little basis for the current evaluation, let alone a higher evaluation, based on the objective evidence of record. 

The Board notes that mild pronation has been noted on examination.  In February 2007, there was noted to have been inward rotation of the superior portion of the heel and medial tilting of the upper border of the talus with mild pronation, and in August 2009 he was noted to have had bilateral foot pronation with pes planus.  However, the Board finds that such observed symptoms do not warrant any higher rating under DC 5276 or separate ratings under DC 5284.  While some mild pronation has been observed, on May 2012 VA examination, it was specifically noted that there was no objective evidence of "marked" deformity of the foot (pronation, abduction, etc.).  

The Board further notes that, despite the May 2012 VA examiner's finding that there was no clinical evidence of plantar fasciitis on examination at that time, in addition to bilateral flatfoot, the Veteran has had diagnoses of plantar fasciitis, and has been noted to have had pain and tenderness on various aspects of his feet including his arches, heels, and the plantar aspect of his foot generally, even though such findings and diagnoses have been inconsistently noted since the date of service connection.  

However, even considering this, the Veteran's bilateral foot disability does not warrant any higher rating under DC 5276 or separate ratings under DC 5284.  For the reasons discussed above, the Board finds that, even considering the totality of the Veteran's symptomatology, including all complaints of pain and tenderness to his foot, his service-connected foot disability does not approximate either severe flatfoot of either foot or moderate foot injury of either foot.

Furthermore, the Veteran's bilateral flatfoot condition does not meet the full criteria for a 10 percent rating under DC 5276.  While abnormal weight-bearing had not been noted for most of the appeals period, on May 2012 VA examination, weight-bearing line was noted to have fallen over or medial to the great toe in the right foot, and the Veteran has been noted to have had pain on use of the feet, if only mild or slight pain.  However, the Veteran has never been noted to have inward bowing of the tendo achilles; on May 2012 VA examination was specifically noted to not to have had inward bowing of the achilles tendon.  Nonetheless, given the totality of the Veteran's symptomatology, including any pain or symptoms not explicitly listed in the diagnostic criteria under DC 5276, the Board finds that the Veteran's bilateral foot disability most closely approximates the criteria for a 10 percent rating under DC 5276.

In short, given the objective medical evidence, the Veteran's service-connected bilateral foot disability more closely approximates moderate bilateral flatfoot than severe flatfoot of either foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or moderate foot injury of each foot.  Therefore, in light of the record as a whole, the Veteran's bilateral foot disability more closely approximates the criteria for a 10 percent rating than those for any higher rating under the applicable rating criteria.

In addition to DC 5284, the Board has considered rating the Veteran's disability under DCs 5277 to 5283.  However, no such criteria are applicable in this case.  The record does not reflect, and the Veteran has not contended, that any time during the appeal period his bilateral foot disability has been manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5277-5279, 5281-5283.  In February 2007, hallux valgus, with angulation of the first metatarsophalangeal joint at 25 degrees, was noted, and mild hallux valgus involving the right great toe was diagnosed.  However, even assuming that such hallux valgus is a manifestation of the Veteran's bilateral flatfoot, it was noted to have been mild, and not so severe as to be the equivalent of amputation of the great toe, or operated with resection of the metatarsal head.  Thus, a compensable rating under DC 5280 for unilateral hallux valgus would not be warranted.  See 38 C.F.R. § 4.71a, DC 5280.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the Veteran's disability has been productive of functional impairment.  The assigned 10 percent rating reflects that his disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.

The Veteran's bilateral foot disability has been primarily manifested by mild pes planus with decreased arch height on weight-bearing, pain exacerbated by standing and walking, tenderness in the heels and plantar aspects of the feet, some pronation of the right foot, weight-bearing falling over or medial to the great toe in the right foot, and continuous orthotics treatment with limited success, resulting in functional impairment including slight limitations with walking, running, standing, jumping, and performing high-impact activities with the feet.  Also, in October 2003, the VA examiner opined that the Veteran's only functional limitations were that he should avoid walking over uneven ground or jumping.  The March 2005 VA examiner opined that the Veteran had limitation with lifting and carrying heavy weight and prolonged standing and walking.  In February 2007, the Veteran was noted to have been limited in running and performing other high-impact activities, as well as in wearing tight shoes.  However, such manifestations and functional restrictions are reasonably contemplated by the schedular criteria for a 10 percent rating under DC 5276, which contemplates bilateral foot disability of the nature and severity of moderate flatfoot producing weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet.  The record does not reflect that the Veteran's bilateral foot disability has caused impairment in earning capacity above what would be average for such disability.  

Also, while the Veteran has complained of difficulties in his occupation due to his feet disability, and in March 2005 reported that he lost a few days in the past year from work due to doctor appointments associated with his foot problems, the record does not reflect that the Veteran's disabilities have been productive of marked interference with employment.  The record reflects that, despite his foot disability, the Veteran has worked as a as a Customs Officer, where he was always on his feet and had to run occasionally.  Also, the May 2012 VA examiner stated that the Veteran's flatfoot condition did not impact his ability to work, providing highly probative evidence against the Veteran's lay statements that the Board must finds outweigh his statements.  Moreover, there is no indication in the record of frequent hospitalizations related to such disability.

To the extent that the Veteran argues that limitations caused by his bilateral foot disability negatively affected his ability to maintain performance levels as a Customs Officer specifically, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Accordingly, a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.





Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to increased rating claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letters dated in February 2003, September 2003, and March 2006, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  While the March 2006 notice letter, which advised the Veteran of the criteria for establishing a disability rating and effective date, was provided subsequent to the initial RO determination in October 2003, after issuance of the letter and opportunity for the Veteran to respond, a November 2012 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  Also, the Veteran was provided examinations in October 2003, March 2005, and May 2012.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise, and, in the case of the May 2012 VA examiner, involved a review of the claims file.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The RO has substantially complied with the Board's March 2012 remand instructions.  The RO has obtained current VA treatment records and service treatment records from the Naval Operations Command Center dated through September 2011.  Also, as noted above, the Veteran was provided a VA examination in May 2012 that adequately answered the Board's questions, involved a review of the claims file, and, along with the other evidence of record, provided sufficient information to decide the appeal.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Likewise, the Board has complied with the Court's April 2011 Memorandum Decision.  In accordance with the decision, the Board has specifically considered separately compensable ratings for the Veteran's feet under 38 C.F.R. § 4.71a, DC 5284.  It has also addressed the Veteran's separate diagnoses of bilateral pes planus and bilateral plantar fasciitis, as well as the evidence reflecting pain and symptomatology in different areas of his feet, in the context of his assigned disability rating.  Furthermore, the Board has discussed why the Veteran's bilateral foot disability most closely approximates the criteria moderate bilateral flatfoot under DC 5726.  

Furthermore, in Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2007 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ and the representative asked questions regarding the nature, manifestations, and severity of the bilateral foot disability on appeal, including how the disability affected the Veteran's employment and activities of daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


